Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Bradley appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bradley v. Salisbury Police Dep’t, No. 1:13-cv-03864-GLR, 2013 WL 6592489 (D.Md. Dec. 13, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.